                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 TYRONE PRICE,

       Plaintiff,                           Case No. 18-13298
 v.                                         Honorable Laurie J. Michelson
                                            Magistrate Judge David R. Grand
 MICHAEL RATAJ,

       Defendant.


                         ORDER DISMISSING CASE


      Tyrone Price is currently incarcerated at the Federal Correctional Institution

in Milan, Michigan. He has filed a pro se complaint and the Court granted his request

to proceed in forma pauperis. See 28 U.S.C. § 1915(a)(1). After careful

consideration of the complaint, as required by § 1915(e)(2), the court summarily

dismisses it.

      Section § 1915(e)(2) subjects pro se prisoner complaints to a screening

process. See Brown v. Bargery, 207 F.3d 863, 866 (6th Cir. 2000). The Court must

screen and dismiss complaints that are frivolous, fail to state a claim upon which

relief can be granted, or that seek monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915(e)(2).

      Price brings suit against his former lawyer, Michael A. Rataj, who was

appointed Price’s counsel pursuant to the Criminal Justice Act. Price says Rataj held
on to Price’s personal property, including a book, letters, and family photographs.

And Price alleges that Rataj refuses to return the property. So Price thinks Rataj’s

actions violate the Fifth Amendment. (ECF No. 1, PageID.).

      Yet the Fifth Amendment does not apply to private parties. See Shelley v.

Kraemer, 334 U.S. 1, 13 (1948) (explaining that the Fifth and Fourteenth

Amendments “erect[] no shield against merely private conduct, however

discriminatory or wrongful.”). And Price cannot bring a Bivens action against his

appointed attorney. See, e.g., Pagani-Gallego v. Escobedo, No. 97-1640, 1998 U.S.

App. LEXIS 13631, at *3 (6th Cir. June 23, 1998) (reasoning that “an attorney is not

transformed into a federal official for purposes of a Bivens action merely because he

is appointed by a federal court pursuant to federal law”); Cox v. Hellerstein, 685

F.2d 1098, 1099 (9th Cir. 1982) (same); Jiau v. Hendon, No. 12-7335, 2014 U.S.

Dist. LEXIS 18471, *23–24 (S.D.N.Y. Feb. 12, 2014); Spence v. Thompson, No. 12-

857, 2013 U.S. Dist. LEXIS 39536, at *9 (W.D. Pa. Jan. 4, 2013) report and

recommendation adopted, 12-857, 2013 U.S. Dist. LEXIS 38388, (W.D. Pa. Mar.

20, 2013) (“[T]he mere fact that defense counsel may have been paid by the

government (e.g., through CJA appointment) does not make the attorney a federal

actor for purposes of Bivens, where she was performing traditional functions of

counsel.”); see also Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981). Thus, Price has

failed to state a Fifth Amendment claim upon which the Court could grant relief.


                                         2
      Finally, Price seeks leave to amend his complaint. (ECF No. 6.) But Price does

not wish to bring any new claims, nor does he allege any facts that might make Rataj

susceptible to a Bivens suit. See, e.g., Vector Research v. Howard & Howard

Attorneys P.C., 76 F.3d 692, 698 (6th Cir. 1996). So Price’s motion to amend does

not resuscitate his complaint.

      Having conducted the review required by § 1915(e)(2), the Court dismisses

Price’s complaint (ECF No. 1) and denies, as futile, his motion to amend (ECF No.

6). And for the same reasons that the Court dismisses the action, the Court discerns

no good-faith basis for an appeal. Leave to appeal in forma pauperis is therefore

denied. 28 U.S.C. § 1915(a)(3); McGore, 114 F.3d at 611.

      SO ORDERED.

                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE


Date: December 14, 2018


                                 CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing document was served upon
counsel of record and/or pro se parties on this date, December 14, 2018, using the
Electronic Court Filing system and/or first-class U.S. mail.


                                       s/William Barkholz
                                       Case Manager


                                         3
